Citation Nr: 0811942	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial staged rating in excess of 10 
percent for residuals of right wrist sprain, scapholunate 
advanced collapse with carporadial degeneration, dominant 
hand, from March 1, 2004.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.

These matters arise from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared before the 
undersigned Veterans Law Judge in March 2005 and delivered 
sworn testimony via video conference hearing in Indianapolis, 
Indiana.  

By rating decision in November 2002, service connection for 
residuals of right wrist sprain, scapholunate advanced 
collapse with carporadial degeneration, dominant hand, was 
granted with an evaluation of 10 percent, effective April 22, 
2002.  By rating decision in June 2004, a temporary total 
rating was assigned (for the right wrist disability) 
effective January 14, 2004 based on surgical treatment 
necessitating convalescence.  The June 2004 rating decision 
denied entitlement to a TDIU, and also assigned a 10 percent 
rating for the right wrist disability, effective March 1, 
2004.

This case was previously before the Board in January 2006, 
and the issues on the title page of this decision were 
remanded for additional development.  The January 2006 Board 
decision also denied an initial evaluation in excess of 10 
percent for residuals of right wrist sprain, prior to January 
14, 2004, and also denied a temporary total rating beyond 
February 28, 2004 for convalescence based on surgery or 
treatment of residuals of right wrist sprain.


FINDINGS OF FACT

1.  From March 1, 2004, right wrist disability is manifested 
by right wrist extension of 15-35 degrees, and right wrist 
flexion of 25-40 degrees; ankylosis and impairment of the 
ulna have not been shown.

2.  The veteran is service-connected for lumbar spine 
disability, rated as 40 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling; and 
right wrist disability, rated as 10 percent disabling; the 
veteran's combined disability rating is 50 percent.

3.  The veteran is not precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial staged rating 
in excess of 10 percent for residuals of right wrist sprain, 
scapholunate advanced collapse with carporadial degeneration, 
dominant hand, from March 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2007).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2002 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
right wrist disability, such claim is now substantiated.   As 
such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

The July 2003 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for the 
veteran's right wrist disability, and included a description 
of the rating formulas for all possible schedular ratings 
under the relevant diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the disability evaluation that the RO had 
assigned.  

In addition, the April 2007 supplemental statement of the 
case explained how a disability rating is determined by VA 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the veteran's claims, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this service connection appeal was 
decided after the issuance of an initial, appropriate VCAA 
notice.  As such, there was no defect with respect to timing 
of the VCAA notices.

As for the issue of entitlement to TDIU, by correspondence 
dated in March 2004, November 2004, and January 2006 the 
veteran was informed of the evidence and information 
necessary to substantiate his TDIU claim, the information 
required of him to enable VA to obtain evidence in support of 
his TDIU claim, the assistance that VA would provide to 
obtain evidence and information in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the veteran prior to the initial adjudication.  Pelegrini.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran's VA Vocational Rehabilitation records have also been 
obtained.  In November 2006 the veteran underwent a VA 
examination that addressed the medical matters presented by 
this appeal.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.



I.  Right wrist

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grants of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis, under Diagnostic Code 5003, based on 
limitation of motion of the affected joint.  Under Diagnostic 
Code 5215, for limitation of motion of the major or minor 
wrist, a 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215.

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  The Board notes that the veteran 
is right-hand dominant.

The veteran's service-connected right wrist disability is 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 5215, limitation of motion of the wrist.  
Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  Since the veteran currently receives the 
maximum 10 percent rating, an increased rating under this 
provision is not possible.

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the wrist.  A 
higher rating is not warranted under Diagnostic Code 5214, 
ankylosis of the wrist.  The record contains no objective 
finding of ankylosis (favorable or unfavorable); the veteran 
has demonstrated range of motion of the right wrist upon 
range of motion testing in May 2004 (15 degrees extension, 40 
degrees of flexion, 10 degrees of ulnar deviation, and 20 
degrees of radial deviation) and November 2006 (35 degrees 
extension, 25 degrees flexion, 5 degrees radial deviation, 
and 20 degrees ulnar deviation).

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
regard, the Board observes that the November 2006 VA examiner 
noted that the veteran had intact right hand grip strength, 
and there was no evidence of muscle atrophy or bone loss.  
While reproducible fatigability with repetitive right wrist 
motion was noted, even when considering additional functional 
limitation, the competent findings do not indicate a 
disability picture comparable to favorable ankylosis, as is 
necessary in order to achieve the next-higher 30 percent 
evaluation under Diagnostic Code 5214.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's right wrist disability has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedular 
criteria.  While the veteran's ability to work as a carpenter 
was noted to be impacted by his right wrist disability, there 
is no suggestion in the record that the right wrist 
disability has resulted in marked interference with 
employment beyond that contemplated in the assigned schedular 
rating.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As the preponderance of the evidence is against a higher 
initial staged rating, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in January 2004, the 
veteran indicated that he had last worked full time in 
January 2004.  From 1998 to 2001 the veteran had been self-
employed as a carpenter.  He reported that he had completed 
high school and one year of college and had not received 
additional education.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran is service-connected for lumbar spine disability, 
rated as 40 percent disabling; post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling; and right wrist 
disability, rated as 10 percent disabling; the veteran's 
combined disability rating is 50 percent.  As such, the 
veteran's service-connected disabilities do not satisfy the 
criteria of § 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation because of service-connected 
disabilities are to be rated totally disabled.  The Board 
will now review the evidence of record to see if it 
demonstrates that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

A May 2004 letter located in the veteran's VA Vocational 
Rehabilitation records indicates that he was dropped from 
that program due to his failure to complete an evaluation.

A May 2004 VA joints examiner noted that the veteran's back 
disability prevented him from lifting items exceeding ten 
pounds, but did not preclude him from performing desk work.  

A November 2006 VA examiner commented as follows:

In regards to his unemployability, given 
this being his right-hand dominant wrist, 
I do feel that his ability to perform as 
a carpenter would be extremely difficult 
and I do not feel that he would be 
employable as a carpenter.  However, 
given his background, I do feel that he 
would be able to do other types of work 
such as desk-type or managerial-type 
employment.

While the veteran's service-connected disabilities clearly 
impact his ability to perform carpentry and jobs that involve 
lifting objects over ten pounds, physicians have indicated 
that the veteran could be employable in sedentary 
occupations.  A review of the veteran's VA Vocational 
Rehabilitation records reveal that the veteran has manifested 
skills such as jewelry design and marketing.  While manual 
labor positions in the construction industry may not be an 
option due to his lifting restriction, it appears that he has 
experience and abilities in related fields such as property 
management.

The most probative evidence of record is the opinions of the 
VA examiners essentially stating that the veteran would be 
able to perform sedentary employment.  While the veteran 
disputes the VA physician opinions concerning his 
employability, there is no evidence that the veteran 
possesses a recognized degree of medical knowledge to 
contradict the judgment of a medical professional.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, no competent 
medical professional has opined that the veteran is 
unemployable due to his service-connected disabilities.

The preponderance of the evidence is against the claim, and 
entitlement to TDIU is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial staged rating in excess of 10 percent for 
residuals of right wrist sprain, scapholunate advanced 
collapse with carporadial degeneration, dominant hand, from 
March 1, 2004, is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


